Citation Nr: 1745601	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1979, and from January 1981 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2017, the Veteran attended a Travel Board Hearing before the undersigned Veterans Law Judge at the RO, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  On August 2017, the Veteran testified at his Board hearing that he wishes to withdraw his service connection claim for a right leg disorder.

2.  It is at least as likely as not that the Veteran's left shoulder disability is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement service connection for a right leg disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for entitlement to service connection for left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (2014); 38 C.F.R. §§ 20.101, 20.202 (2016).

Here, in an August 2017 hearing before the undersigned Veterans Law Judge, the Veteran requested that his claim for entitlement to service connection for a right leg disorder be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that his intent was to withdraw this claim and further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over this claim and, as such, must dismiss the appeal as to this issue.

Service Connection

The Veteran is claiming entitlement to service connection for a left shoulder disability.
 
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection should be granted for the Veteran's left shoulder disorder.  

The Veteran's service treatment records reflect that he suffered a skiing accident during active duty which resulted in a significant left shoulder injury, including an ulnar snap.  Moreover, the records report that the Veteran had a tumor removed from his left shoulder.  Additionally, the Veteran's personnel records indicate that he had labor intensive job duties as an aviation ordinance technician and a helicopter repairman, which as asserted by the Veteran, included repetitive trauma to his upper extremities.  Next, the service treatment records report that the Veteran continued to suffer pain and numbness in his upper left extremity during service.  Specifically, his November 1994 separation examination and report of medical history document the left shoulder injury and the Veteran's report of painful joints at separation.  Further, the post-service medical evidence indicates that the Veteran had problems consistent with a left shoulder disability after service.  

While the evidence includes negative opinions by a May 2011 VA examiner - specifically, that the Veteran's left shoulder degenerative joint disease is not related to active service - these opinions failed to address the etiology of the Veteran's left shoulder impingement disorder.  Moreover, the examiner did not address whether the Veteran's diagnosed ulnar snap or tumor removal contributed the Veteran's degenerative joint disease.  As such, the opinions from the examiner are less probative.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a left shoulder disability should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

The issue of entitlement to service connection for a right leg disorder is dismissed without prejudice.

Service connection for a left shoulder disability is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


